2015 UT App 260



              THE UTAH COURT OF APPEALS

                   RAYLIN ANDERSEN,
                       Appellant,
                           v.
  ANDREA DROSSOS ANDERSEN, RYAN L. KELLY, YAIKO OSAKI
 CARRANZA, KELLY & BRAMWELL PC, MOODY BROWN LAW, AND
                   ROBERT D. WARREN,
                       Appellees.

                     Per Curiam Decision
                       No. 20140885-CA
                    Filed October 29, 2015

         First District Court, Brigham City Department
               The Honorable Brandon J. Maynard
                          No. 140100093

               Raylin Andersen, Appellant Pro Se
          David C. Blum, Attorney for Appellee Andrea
                       Drossos Andersen
         Steven M. Kelly, Attorney for Appellees Ryan L.
                Kelly and Kelly & Bramwell PC
      Justin D. Caplin, Attorney for Appellees Yaiko Osaki
                Carranza and Moody Brown Law
               Robert D. Warren, Appellee Pro Se

    Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR.,
               and MICHELE M. CHRISTIANSEN.

PER CURIAM:

¶1      Raylin Andersen (Raylin) appeals the district court’s
separate orders dismissing each of the defendants and the award
of attorney fees and costs to some of those defendants. We
affirm.
                      Andersen v. Andersen


¶2     The district court dismissed Raylin’s original complaint
against Defendant Andrea Drossos Andersen (Andrea) under
rule 12(b)(6) of the Utah Rules of Civil Procedure for failure to
state a claim, but the court granted Raylin leave to file an
amended complaint. The First Amended Complaint added both
additional claims and additional parties, to wit: (1) Raylin’s ex-
husband−Robert D. Warren, (2) the attorneys who represented
Warren during the divorce proceedings−Yaiko Osaki Carranza
and Moody Brown Law, and (3) the attorneys who represented
Andrea, who is the ex-wife of Raylin’s current husband, in
divorce proceedings−Ryan L. Kelly and Kelly & Bramwell, PC.

¶3     Raylin makes three claims on appeal. First, she claims that
the district court failed to follow the Utah Rules of Civil
Procedure. Second, she claims that the district court did not
make adequate findings of fact and conclusions of law to
support orders granting the motions to dismiss. Third, she
claims that the district court did not make adequate findings of
fact and conclusions of law to support an award of attorney fees
under the “bad faith” statute. See Utah Code Ann. § 78B-5-825
(LexisNexis 2012) (“In civil actions, the court shall award
reasonable attorney fees to a prevailing party if the court
determines that the action . . . was without merit and not
brought . . . in good faith . . . .”).

¶4     Raylin claims that timely filing of her notice of appeal
preserved all of her issues for appeal. This is incorrect. In order
to preserve an issue for appeal, an appellant must make a timely
objection that provides the district court with an adequate
opportunity to correct any claimed errors. “An issue is preserved
for appeal when it has been presented to the district court in
such a way that the court has an opportunity to rule on that
issue.” Wolferts v. Wolferts, 2013 UT App 235, ¶ 19, 315 P.3d 448.
“To provide the court with this opportunity, the issue must be
specifically raised [by the party asserting error], in a timely
manner, and must be supported by evidence and relevant legal



20140885-CA                     2               2015 UT App 260
                       Andersen v. Andersen


authority.” Id. (alteration in original) (citation and internal
quotation marks omitted). An appellant is required to include a
citation to the record showing that each issue was preserved in
the district court. Utah R. App. P. 24(a)(5)(A). Raylin has not
shown that her issues on appeal were adequately preserved.
Even assuming that some of her claims of procedural error were
preserved, the record does not demonstrate that she made any
challenge in the district court to the adequacy of any findings of
fact or conclusions of law made in support of the dismissal
orders or an award of attorney fees and costs.

¶5      To the extent that they may be preserved, Raylin’s claim
that the district court failed to comply with the rules of civil
procedure lack merit. The record does not support her claims
that, as a pro se plaintiff, she was not appropriately notified of
the recusal of the judges of the Second District Court and the
transfer to the First District Court or that she was not given
adequate time to respond to motions. Raylin next claims that
rule 52(a) of the Utah Rules of Civil Procedure required the
district court to make detailed findings of fact and conclusions of
law before granting the motions to dismiss. To the contrary, rule
52(a) does not require findings of fact and conclusions of law to
be made by the district court in ruling on motions. See Utah R.
Civ. P. 52(a). “The court shall, however, issue a brief written
statement of the ground for its decision on all motions granted
under Rules 12(b) . . . when the motion is based on more than
one ground.” Id. In each of its orders, the district court stated
that the order of dismissal under rule 12(b)(6) for failure to state
a claim was based on the reasons stated in that parties’ motion to
dismiss. Under the circumstances of this case, this was adequate
to advise Raylin of the grounds for the court’s decision.
Furthermore, Raylin neither objected in the district court nor
asked for clarification of the basis for the court’s ruling. She thus
failed to preserve a claim that the district court’s brief written
statement was insufficient to comply with rule 52(a). For the first
time in her reply brief, Raylin also asserts that the district court



20140885-CA                      3               2015 UT App 260
                        Andersen v. Andersen


was required to treat the motions to dismiss as motions for
summary judgment and dispose of them accordingly. See id. R.
12(b). The claim is both untimely because it is raised for the first
time in her reply brief and unpreserved.

¶6      To the extent that Raylin’s arguments on appeal can be
construed as claiming that the district court erred in granting
dismissal of the First Amended Complaint for failure to state a
claim for relief, the arguments are inadequately briefed. Rule
24(a)(7) of the Utah Rules of Appellate Procedure requires that
“[a]ll statements of fact and references to the proceedings below
shall be supported by citations to the record.” Utah R. App. P.
24(a)(7). Rule 24(a)(9) requires the argument in an appellant’s
brief to “contain the contentions and reasons of the appellant
with respect to the issues presented, including the grounds for
reviewing any issue not preserved in the trial court, with
citations to the authorities, statutes, and parts of the record relied
on.” Id. R. 24(a)(9). Raylin’s brief does not contain appropriate
citations to the record or clear or cohesive argument in support
of her claims. “An issue is inadequately briefed when the overall
analysis of the issue is so lacking as to shift the burden of
research and argument to the reviewing court.” Mercado v. Hill,
2012 UT App 44, ¶ 11, 273 P.3d 385 (citations and internal
quotation marks omitted). An appellate court is not a depository
into which parties may dump the burden of their argument and
research. See Smith v. Four Corners Mental Health Ctr., Inc., 2003
UT 23, ¶ 46, 70 P.3d 904. “[A]lthough we are reluctant to
penalize self-represented litigants for technical rule violations,
we will not assume an appellant’s burden of argument and
research.” Allen v. Friel, 2008 UT 56, ¶ 9, 194 P.3d 903 (citation
and internal quotation marks omitted). “An inadequately briefed
claim is by definition insufficient to discharge an appellant’s
burden to demonstrate trial court error,” Simmons Media Group,
LLC v. Wayker, LLC, 2014 UT App 145, ¶ 37, 335 P.3d 885, and we
therefore conclude that Raylin “has failed to carry [her] burden




20140885-CA                      4                2015 UT App 260
                       Andersen v. Andersen


of persuasion on appeal,” see id. ¶ 40. On that basis, we affirm
the orders dismissing the First Amended Complaint.

¶7     Raylin also claims that the district court erred in awarding
attorney fees under Utah Code section 78B-5-825, commonly
referred to as the bad faith statute. She asserts that the district
court’s factual findings were inadequate. However, Raylin failed
to preserve this issue with an appropriate and timely objection to
the adequacy of the findings of fact during the proceedings
below. Furthermore, the district court’s findings, although
minimal, address the requirements of the statute. We therefore
affirm the award of attorney fees and costs to Andrea. 1

¶8     Andrea seeks an award of attorney fees incurred on
appeal because she was awarded her attorney fees by the district
court. See Warner v. Warner, 2014 UT App 16, ¶ 63, 319 P.3d 711
(awarding the prevailing party attorney fees incurred on appeal
where the basis for the award was the bad faith statute). We
award Andrea her attorney fees and costs reasonably incurred
on appeal in an amount to be determined by the district court on
remand. We do not award attorney fees and costs incurred on
appeal to Yaiko Osaki Carranza and Moody Brown Law because
they took no steps to effectuate the award under the bad faith
statute in the district court, and they assert no other basis for an
award under the appellate rules. We grant Ryan Kelly and Kelly
& Bramwell PC their attorney fees and costs reasonably incurred
on appeal in an amount to be determined by the district court on



1. Although Yaiko Osaki Carranza and Moody Brown Law
obtained an order granting attorney fees under the bad faith
statute, counsel for these parties withdrew two days later
without taking any steps required to reduce the award to a
judgment. Because the request for attorney fees was abandoned
in the district court, we do not consider that potential award.




20140885-CA                     5                2015 UT App 260
                     Andersen v. Andersen


remand, pursuant to their request made under rules 33 and 40 of
the Utah Rules of Appellate Procedure.

¶9    We affirm the order of dismissal. We remand for the
determination of attorney fees as specified herein.




20140885-CA                   6              2015 UT App 260